Order entered November 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00902-CV

                           WEINSTEIN & RILEY, P.S., Appellant

                                               V.

                        LARRY BLANKENSHIP, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-05153A

                                           ORDER
       We GRANT appellees’ November 5, 2014 unopposed motion for an extension of time to

file a brief. Appellees shall file their brief by December 10, 2014. We caution appellees that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE